Citation Nr: 1045583	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  03-00 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty in the Merchant Marine from May 
1942 to July 1942, in the Navy from June 1943 to December 1945, 
and in the Army from July 1952 to March 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the claim.  

The Veteran presented testimony at a hearing before a Decision 
Review Officer (DRO) in March 2003 and at a hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2006.  Transcripts 
of both hearings are of record.  

The claim was remanded by the Board in March 2007 for additional 
development and to address due process concerns.  The Board also 
remanded claims for entitlement to service connection for 
disorders of the low back and left knee, which were subsequently 
granted in a September 2009 rating decision and, therefore, are 
no longer before the Board for appellate review.  

The Veteran submitted a statement in November 2010 
regarding the issue of dependency.  This issue has not 
been considered by the Agency of Original Jurisdiction 
(AOJ).  The Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

As noted in the Board's previous remand, the Veteran, who is a 
retired physician, contends that his hearing loss is due to 
exposure to ship and aircraft noise, including while in the 
Merchant Marine, and/or due to tympanic scarring from multiple 
infections, the infections consistent with the chronic 
tonsillitis documented in his 1943 service treatment records.  In 
pertinent part, the Board remanded the claim in order for the 
RO/AMC to schedule the Veteran for a VA ear examination to 
determine the etiology of his hearing loss.  The examiner was 
asked to provide an opinion as to whether it is at least as 
likely as not that the Veteran's current hearing loss had its 
onset during active service or related to any in-service disease 
or injury, including noise exposure or scarring associated with 
recurrent tonsil infections.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Review of the claims folder reveals that a VA compensation and 
pension (C&P) audio examination was conducted in May 2008.  While 
the VA examiner did provide an opinion that took into 
consideration whether the Veteran's current hearing loss is 
related to any in-service disease or injury, no specific 
discussion regarding whether or not it could be due to tympanic 
scarring associated with recurrent in-service tonsil infections 
was provided; nor were the Veteran's tympanic membranes examined.  
This must be rectified on remand.  The Board notes at this 
juncture that a VA C&P ear disease examination would be more 
appropriate than a C&P audio examination and, therefore, will 
request a new examination to be scheduled.  

As the claim must be remanded for the foregoing reasons, the 
RO/AMC should make additional efforts to obtain treatment records 
from Dr. Lindgren in Roseville, CA, related to treatment in 1970; 
from Conner Hearing Aid Clinic in Port Townsend, WA, related to 
treatment in 1999, and from an unidentified otologist from whom 
the Veteran reported treatment in the late 1950s or early 1960s.  
This is important because in response to letters sent by the AMC 
in March 2007 and September 2007 requesting his consent for the 
release of records from these facilities, the Veteran has 
submitted blank VA Forms 21-4142 and indicated that he had been 
requested at least four times to sign these releases and did not 
understand why it should be his responsibility.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Make arrangements to obtain the 
Veteran's records from Dr. Lindgren in 
Roseville, CA, related to treatment in 1970; 
from Conner Hearing Aid Clinic in Port 
Townsend, WA, related to treatment in 1999, 
and from an unidentified otologist from whom 
the Veteran reported treatment in the late 
1950s or early 1960s.  

2.  Thereafter, schedule the Veteran for a 
VA ear disease examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  A thorough history of 
noise exposure (including post-service 
occupational and recreational exposure) 
should be obtained from the Veteran, and an 
examination of his tympanic membranes 
should be conducted.

The examiner is asked to state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's current bilateral hearing loss 
had its onset during active service or is 
related to any in-service disease or injury, 
including noise exposure or scarring 
associated with otitis and/or chronic 
tonsillitis, as documented in the service 
treatment records.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

3.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or an adequate 
response to the specific opinion requested, 
the report must be returned for corrective 
action.

4.  Finally, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

